DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 07/18/22 has been acknowledged.
Applicant amended Abstract that was objected by the Ex Parte Quayle Action mailed 06/27/22. 
The same office action pointed out that Claims 1, 2, 4-9, 11, and 14 are allowable, and identified Claims 15-20, not having allowable limitations of Claims 1 and 9, as subjected to cancellation by a next office action, unless amended to include allowable limitations of independent Claims 1 or 9. 
The amendment filed 07/18/22 did not present any set of claims; accordingly, for this Office Action, a set of claims as provided on 06/08/22 is still valid.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 15-20 are cancelled.

Allowable Subject Matter
Claims 1, 2, 4-9, 11, and 14 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 1 as” an endpoint of the first tapered edge portion of the first isolation layer is laterally offset with respect to an end point of the first tapered edge portion of the second insulating layer”, in combination with other limitations of the claim.
Re Claim 9: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 9 as: “an endpoint of the first glass layer of the first isolation layer is laterally offset with respect to an endpoint of the first glass layer of the second isolation layer”, in combination with other limitations of the claim.
Re Claims 2, 4-8, 11 and 14: Claims 2, 4-8, 11, and 14 are allowed due to dependency either on Claim 1 or on Claim 9.
The prior arts of record include: Dehe et al. (US 2015/0001647), Klein et al. (US 2012/0248554), Kim et al. (US 2005/0202645), Cho (US 2010/0123196), Fueldner et al. (US 2019/0023562), Bretthauer et al. (US 2019/0208330), and Zou et al. (US 2010/0292066). 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  
The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/26/22